Citation Nr: 0406093	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
atrial fibrillation and aortic stenosis and chronic renal 
failure (claimed as heart and foot condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action by 
which the RO denied service connection for cardiomyopathy 
with atrial fibrillation and aortic stenosis and chronic 
renal failure (claimed as heart and foot condition).  The 
veteran filed a notice of disagreement in January 2003.  The 
RO issued a statement of the case in April 2003, and the 
veteran perfected his appeal in May 2003.

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for cardiomyopathy 
with atrial fibrillation and aortic stenosis and chronic 
renal failure (claimed as heart and foot condition), which he 
contends began in-service and is related to his pre-service 
history of heart problems.  

The only service medical record associated with the claims 
folder is the veteran's separation examination in January 
1955, which indicates the heart was normal on clinical 
evaluation.  In November 1990 the veteran requested 
reconstruction of his medical data on NA Form 13055, but in 
August 1991 the National Personnel Records Center (NPRC) 
notified him that they were unable to identify any records 
from the information given.  In June 2002, the NPRC reported 
that the veteran's records would have been stored in the area 
destroyed in a fire.  

Some avenues of records development remain.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers who 
treated him for his heart or kidney 
conditions prior to 1980.  Obtain records 
from each health care provider he 
identifies.

2.  The veteran applied for Social 
Security benefits in or about September 
1993.  If benefits were based on 
disability, obtain the decision and any 
underlying medical records.

3.  Attempt to obtain the retired R & E 
Folder.

4.  Contact the Georgia Department of 
Veterans Services, to whom the veteran 
gave a power of attorney in 1955.  Ask 
for any relevant information that may 
remain in their files.

5.  Review the claims file and ensure 
compliance and satisfaction with all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.

6.  Thereafter, readjudicate the claim 
for service connection.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a discussion of 
all pertinent regulations and summary of 
the evidence (including all records 
associated with the 


claims file following issuance of the SOC 
in April 2003).  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




